DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth (see below) – This is a CONTINUATION application.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (i.e. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,602,308 in view of Liang et al. US 2013/0262479.
In the parent application, the majority of the claim(s) were rejected using Chu, Yariz and (Sabeta or Goldfinger) – See NFOA dated 8-2-2019.
The instant application’s claims only differ from the allowed patent’s claims in that they teach using a travel path (to enclose a user’s travel area) instead of just using a circle/centroid.
Chu et al. US 20090012955 was applied in the parent application to teach tracking a user’s travel, to include past points, current point(s) and future point(s), which could enclose a travel area (but he primarily used a circle/centroid):
[from Para #8]:  “..The level of disposition towards the searched-for points of interest may, in turn, be based on two or more of the user's current or projected location, the current date and time, a history of the user's location and interaction with the POI-searching system, including user-initiated searches and user selections from displayed search results, a user profile developed for, and continuously updated on behalf of, the user, and a current context for the search, as specified by a search query or by other context-specifying means”
Thusly, one skilled sees that the current/projected location(s) of the user added to the history of the user’s location would in-deed provide a travel path upon which to create an “an area around a travel path” and would replace the concept of a circle/centroid (see figures 1b, 1c, 8-9, 11a, 12a, 13c) previously allowed.
Nonetheless, the examiner adds Liang et al. US 2013/0262479  (from IDS) clearly shows that one can track a user (from starting point to ending point) that would provide an enclosure area (Figure 1) and reads on the missing claim limitation.   One skilled would replace Chu’s circle/centroid with Liang’s tracked area/enclosure upon which to base same/similar location calculations.
[0037] FIG. 1 shows an example of a map that depicts locations traveled by an individual that further depicts points of interest (or user stays). A line 110 depicts the locations traveled by the user. During the travels of the user, the user visits various points of interest. Based on the visited locations, additional points of interest can be recommended and/or suggested to the user. The locations traveled and the time spent at or between locations can be used to identify user stays of the user. 
[0038] The trail of the user can be marked by differing speeds (depicted by varying thickness of the line 110) of travel between points of interest. The travel speed can be used as one piece of information in the determination of trails of interest. 
[0039] A series of points of interest (such as shown in FIG. 1) can be termed a "trail of interest". The trail of interest includes a sequence of location data points. Embodiments of each location data point can include the attributes of latitude, longitude, altitude, speed and/or a timestamp. More specifically, an embodiment of a trail of interest is defined by a plurality of points of interest of the user. For an embodiment, a frequency and/or speed of the user between points of interest is used to determine a level of importance of the trail. For example, if a user travels along one part of a trail (or route) frequently, with low speed (meaning it is a local street, rather than highway, which can be verified by using a geo-database), then some types of services along the this part of the trail can be recommended to the user, with the expectation that it is more likely for the user to use the service, because it is easier for the user to stop by the service. For an embodiment, the level of importance is included within a user profile. 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the US Patent 10,602,308, such that it uses a travel path area, to provide the ability to replace perfect circles/centroid areas with a user’s travel path since that is more realistic/precise as to the user’s exact location/travel versus the circle/centroid (which can inject error into the calculation).


Allowable Subject Matter
Claims 1-20 are in condition for allowance BUT require a signed Terminal Disclaimer to overcome the double patenting rejection.
These claims recite highly similar concepts as were allowed in the parent application.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120179321   	Self-Steering Vehicle
US 2015/0287121	Automatic evaluation system and navigatyion device
US 20120046040  	LOCATION-BASED PROFILE
US 8600659   Method and system for geographic search for public transportation commuters
US 9097553  Navigation based on direction of travel/user-defined path
US 20080070559  Electronic navigation system and method

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414